                     Case 3:20-cv-00669-JWD-RLB                                      Document 1-1                    10/06/20 Page 1 of 4
'EAST BATON ROUGE PARISH
                               C-699635 I
  Filed Sep 14, 2020 1:20 PM
                                  23
    Deputy Clerk of Court
          • a




                     19TH JUDICIAL DISTRICT COURT FOR THE PARISH OF EAST BATON ROUGE

                                                                         STATE OF LOUISIANA
                   NO.         699635                                                                                                                  DIVISION"23

                                                                           ODESSA EDWARDS

                                                                                       VERSUS

                                WAL-MART LOUISIANA,LLC,WAL-MART STORES,INC., AND
                                      VVAL-MART BUSINESS REAL ESTATE TRUST


                   FILED:
                                                                                                                                               DEPUTY CLERK

                                                                     PETITION FOR DAMAGES

                            NOW INTO COURT,through undersigned counsel, comes Petitioner, Odessa Edwards, a

                  person ofthe full age of majority and a resident of the State of Louisiana, who, with respect,shows

                  the Court as follows:

                                                                                              I.

                           That Wal-Mart Louisiana, LLC, made. a party defendant herein, is a limited liability

                  company organized under the laws of the State of Delaware, authorized to do and doing business

                  in Louisiana at all relevant times herein, with members domiciled in unknown States. That Wal-

                  Mart Stores, Inc., made a party defendant herein, is a corporation organized under the laws of the

                  State of Delaware, authorized to do and doing business in Louisiana at all relevant times herein.

                  That Wal-Mart Business Real Estate Trust, made a party defendant herein, is a real estate

                  investment trust organized under the laws of the State of Delaware, authorized to do and doing

                  business in the State of Louisiana at all relevant times herein, with location of principals unknown.

                  That said defendants are liable jointly and/or in-solido, to Petitioner, for the following:



                           That Wal-Mart Louisiana,LLC, Wal-Mart Stores, Inc., and Wal-Mart Business Real Estate

                  Trust (hereafter referred to collectively as "Wal-Mart") own, possess, and exert custody and

                  control over immovable property located at 9350 Cortana Place, Baton Rouge, Louisiana 70815

                 (hereafter referred to as the "Premises"), where said Defendants operate a business open to the

                  general public, or assist another entity in the operation of the same.



                           By virtue of their ownership of the Premises and business operations conducted thereon,

                  Defendants owed a general duty of care to maintain the walkways of the Premises in a reasonably

                  safe condition. Specifically included in this general duty of care are obligations to:




                                                                                  1.016AL
               Certified True and
                                                                                                                                                            Generated Date:
                  Correct Copy                                                        East Baton Rouge Parish
                                                                                       Deputy Clerk of Court                                               9/16/2020 2:43 PM
              Cert I D: 2020091600809




                                 Alteration and subseauent re-filino of this certified coov may violate La. R.S. 14:132. 133. and/or RPC Rule 3.3(a1(31.
      Case 3:20-cv-00669-JWD-RLB                                        Document 1-1                        10/06/20 Page 2 of 4




       A. Adhere to Defendant, Wal-Mart's own proper display requirements when placing products
          onto pallets and shelving;

       B. Adhere to Defendant, Wal-Mart's own maximum height and width requirements when
          stacking products onto pallets that are located along the walkways meant for customers;

       C. Reasonably secure products that are stacked onto pallets in order to prevent products from
          falling;

       D. Exercise proper safety practices and guidelines when placing products onto wooden pallets;

       E. Warn customers of any product display that it knows, or should know, is unreasonably
          dangerous; and

       F. Ensure that all product displays are able to resist normal, ordinary, foreseeable, and typical,
          incidental forces that the display is reasonably expected to be subject to during normal
          business operations.

                                                                                  IV.

            That on or about October 7, 2019, Petitioner, Odessa Edwards, went to the Premises to

   shop. That Ms. Edwards was walking in an aisle and approaching a product display which

   consisted of boxes of products stacked on top of one another on a wooden pallet(hereafter referred

   to as the "Product Display").

                                                                                   V.

            Prior to Ms. Edwards' arrival, a Wal-Mart employee and/or agent improperly stacked the

   product boxes comprising the Product Display. Specifically, boxes were stacked too high, too

   wide, and without any means to secure them in place. As a result, the boxes on the product display

   extended beyond the pallet, hung off the side, leaned, and were unstable. Plaintiff has requested

   that Walmart identify this employee and/or agent but, to date, they have refused to do so. As

   discussed below, this employee and/or agent's decision to negligently stack product boxes in

   violation of industry safety codes—and Walmart's own internal product display guidelines—is at

   the heart of the subject dispute. Once Walmart identifies this unknown employee and/or agent,

   Plaintiff intends to ask the Court for permission to amend the lawsuit to join them to the action.

                                                                                   VI.

            That the Product Display constituted an unreasonably dangerous condition because the

   boxes of products were inadequately secured, stacked too high, arranged improperly and

   precariously, and were unable to resist normal, ordinary, and foreseeable forces from normal

   business operations and incidental shopper contact. Specifically, even slight contact in a high

   traffic area of the store — a foreseeable force in a busy store — could cause the entire display to fail.

                                                                                  VII.




                                                                                             2




 Certified True and
                                                                                                                                         Generated Date:
   Correct Copy                                                          East Baton Rouge Parish
                                                                          Deputy Clerk of Court                                         9/16/2020 2:43 PM
CertID: 2020091600809




                 Altorotinn   An   thcont tont ro.filinn nf th   rtifi,1nrinv   TANI   vinlotoI   PS 14.11/ 111 ont-t/nr   por. Philo
      Case 3:20-cv-00669-JWD-RLB                                           Document 1-1                       10/06/20 Page 3 of 4




             Employees and/or agents of Wal-Mart created the Product Display, made the decision to

   violate the maximum height and width requirements for displaying products on wooden pallets,

   and failed to secure the products on the Product Display leading to instability, and failure under

   normal conditions. As a result, Defendants had actual knowledge of the hazard they created.

   Moreover, even casual observation by Wal-mat employees would have revealed that the Product

   Display violated internal display guidelines but the display was allowed to persist in this condition

   for an unreasonable length of time.

                                                                                   VIII.

             As Ms. Edwards and other shoppers passed by the Product Display, the stack of products

   toppled over onto Ms. Edwards, causing her to fall and sustain injuries.

                                                                                    IX.

            The sole legal and proximate cause ofthe collapse of the Product Display was the negligent

   decision of the unknown Wal-Mart employee and/or agent to improperly stack the product boxes

   in such a way that they could not resist normal and foreseeable forces that would be common in a

   store such as the premises. As such, Wal-Mart failed to warn Ms. Edwards and failed to remedy

   the unreasonably dangerous condition ofthe Product Display, despite having notice ofsame, which

   lead to the products falling onto Ms. Edwards. Wal-Mart and the unknown employee to be added

   in discovery are liable to Petitioner pursuant to La. R.S. 9:2800.6, and other laws, for the damages

   occasioned by the incident described herein.

                                                                                     X.

             That as a result of the aforesaid fall, Odessa Edwards, has sustained injuries to her body

   and mind, including but not limited to her head, neck, and shoulder, together with past and future

   mental anguish and physical suffering; past and future loss of enjoyment of life; past and future

   expenses for medical care; all of which entitles Petitioner, Odessa Edwards, to recover from

   Defendants the damages as are reasonable in the premises.



             WHEREFORE, Petitioner, Odessa Edwards, prays, that Defendants, WAL-MART

   LOUISIANA, LLC, WAL-MART STORES, INC., and WAL-MART BUSINESS REAL

   ESTATE TRUST, be served with a certified copy of this petition, and after being duly cited to

   appear and answer hereto, and after the expiration of all legal delays and due proceedings are had,

   that there be judgment rendered herein in favor of Petitioner, Odessa Edwards, and against

   Defendants, WAL-MART LOUISIANA, LLC, WAL-MART STORES,INC., and WAL-MART

                                                                                             3



                                                                         1,336,40. MA&
 Certified True and
                                                                                                                                                       Generated Date:
   Correct Copy                                                              East Baton Rouge Parish
                                                                              Deputy Clerk of Court                                                   9/16/2020 2:43 PM
Certl D: 2020091600809




                  A ltorafinn and cill,corvir.ntr   fiIkv, nf thic nprtifitarl nnnv mav vinlato I a ,
                                                                                                    f   1[1.1:17 111 anri/nr   por 1:21114.11falf11
      Case 3:20-cv-00669-JWD-RLB               Document 1-1               10/06/20 Page 4 of 4




   BUSINESS REAL ESTATE TRUST, in solido, for damages as are reasonable in the premises;

   said judgment to bear legal interest from the date ofjudicial demand until paid and for all costs of

   these proceedings.

                                                   RESPECTFULLY SUBMITTED:

                                                  MORRIS BART,LLC
                                                  ATTORNEY FOR PLAINTIFF
                                                  601 POYDRAS STREET,24TH FLOOR
                                                  NEW ORLEANS,LA 70130
                                                  TELEPHONE: (504) 525-8000
                                                  FACSIMILE: (504)617-7657
                                                  E-MAIL: Jrichards@morrisbart.com




                                             BY:




              PLEASE SERVE:

              WAL-MART LOUISIANA,LLC
              Through their registered agent for service of process
              C T Corporation System
              3867 Plaza Tower Dr.
              Baton Rouge, LA 70816

              WAL-MART STORES,INC.
              Through their registered agent for service of process
              C T Corporation System
              3867 Plaza Tower Dr.
              Baton Rouge, LA 70816

              WAL-MART BUSINESS REAL ESTATE TRUST
              Through their registered agent for service of process
              C T Corporation System
              3867 Plaza Tower Dr.
              Baton Rouge, LA 70816




                                                            4



                                              liwapl.„. -Rai&
 Certified True and
                                                                                                 Generated Date:
   Correct Copy                                 East Baton Rouge Parish
                                                 Deputy Clerk of Court                       9/16/2020 2:43 PM
Certl D: 2020091600809
